OPINION OF THE COURT
Per Curiam.
John R. Esposito, an attorney admitted to practice in the *215State of New York at a term of the Appellate Division of the Supreme Court for the First Judicial Department on March 25, 1983, submits an affidavit of resignation pursuant to section 603.11 of the rules of the court (22 NYCRR). The Departmental Disciplinary Committee for the First Judicial Department recommends that this court accept the resignation and enter an order striking respondent’s name from the roll of attorneys, effective immediately.
Respondent acknowledges that he is the subject of disciplinary proceedings pending before the Departmental Disciplinary Committee for the First Judicial Department for serious charges of professional misconduct and admits that he cannot successfully defend himself on the merits against those charges. On one complaint, respondent admits that he misappropriated a client’s escrow account and failed to respond to several requests by attorneys retained by the client’s personal representative to return the money. Under a second complaint, respondent admits that he failed to pay interest on and repay the principal of $60,000 respondent had agreed to invest for an elderly couple. As a result of the investigations, however, respondent has now completed restitution of the converted funds.
Due to the seriousness of these charges, we accept respondent’s resignation and order that respondent’s name be stricken from the roll of attorneys, effective immediately, and that he be directed to comply with the provisions of section 603.13 of the rules of the court regulating the conduct of disbarred, suspended and resigned attorneys.
Ross, J. P., Carro, Asch, Milonas and Kassal, JJ., concur.
Respondent’s resignation is accepted and filed, and respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York effective September 11, 1986.